                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

ROGER PETER RINALDI,,

        Plaintiff,
                                                   Case No. 19-cv-3-jdp
   v.

STATE OF WISCONSIN,
WISCONSIN SUPREME COURT,
PATIENCE D. ROGGENSACK,
WISCONSIN OFFICE OF LAWYER
REGULATION,
KEITH SELLEN, TRAVIS J. STIEREN,
ROBERT J. KASIETA,
THERON EDWARD PARSONS, IV,
EDWARD A. HANNAN, JAMES J.
WINIARSKI, MARK W. RATTAN,
LITCHFIELD CAVO, LLP, STEPHANIE
L. DYKEMAN,
WELLS FARGO BANK, N.A., AND
BRAD SCHIMEL,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                             8/13/2019
        Peter Oppeneer, Clerk of Court                     Date
